United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
McGUIRE MEDICAL CENTER, Richmond, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Charles W. Jackson, for the appellant
Office of Solicitor, for the Director

Docket No. 07-1875
Issued: January 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 10, 2007 appellant filed a timely appeal from the June 7, 2007 merit decision of
the Office of Workers’ Compensation Programs, which denied authorization for a surgical
procedure. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review the
merits of appellant’s claim.
ISSUE
The issue is whether the Office properly denied authorization for a lesion removal
procedure.
FACTUAL HISTORY
On June 25, 2004 appellant, then an 84-year-old sales clerk, sustained an injury in the
performance of duty: “A usual function of my job is to cut pt. coupons. On June 25, 2004 I
developed blisters on my r[igh]t thumb and r[igh]t third finger. On June 28 the blisters popped.

On June 29 I was diagnosed with a staph infection.” The Office accepted her claim for “Other
Cellulitis and Abscess of the Right Thumb and Middle Finger.”1
On December 17, 2004 she underwent a right carpal tunnel release, a flexor tendon
tenosynovectomy in the forearm and wrist, and identification and debridement of the tendon ends
to the small and ring fingers. In a later claim for occupational disease or illness,2 an Office
hearing representative made the following finding in a decision dated November 7, 2005: “Upon
return of the case file, the Office should combine the present claim with the previous claim,
252044153. The accepted condition should be upgraded to include carpal tunnel syndrome of
the right, noting carpal tunnel release, and pay the appropriate entitled benefits.” The Office
upgraded its acceptance of appellant’s claim to include right carpal tunnel syndrome and surgical
release.
The Office received a request for authorization for a “remove wrist/forearm lesion”
procedure. On February 7, 2006 the Office asked appellant to submit a comprehensive medical
report from her treating physician with diagnostic results and an explanation of how this
procedure was related to her accepted work injury on June 25, 2004. Appellant submitted
treatment notes.
In a decision dated March 17, 2006, the Office denied authorization for the lesion
removal procedure. The Office found that the medical evidence did not address how the claimed
medical condition was related to the accepted work injury.
On November 14, 2006 Dr. James E.B. Stuart, V, appellant’s hand surgeon, wrote as
follows:
“I received your letter requesting clarification on my patient’s case. T[o] clarify
that what she was treated for, was significant tenosynovitis affecting both the
forearm and hand, which was directly related to the work injury. It was definitely
included as a part of the procedure to her hand as it related to the work injury.”
In a decision dated January 12, 2007, an Office hearing representative vacated the
March 17, 2006 decision and remanded the case for further development of the medical
evidence. The hearing representative instructed the Office to obtain a reasoned opinion from its
medical adviser on whether appellant’s right wrist lesion and its December 17, 2004 surgical
removal were causally related to her employment injuries.
The Office prepared a statement of accepted facts, stating in part that the right carpal
tunnel release was authorized. On April 6, 2007 the Office medical adviser addressed the issue
of causal relationship:
“I have reviewed the medical records to include a series of narrative reports from
the treating physician, Dr. James Stuart. There is a narrative dated November 14,
1

OWCP File No. 252044153.

2

OWCP File No. 252050932.

2

2006 from Dr. Stuart indicating that the patient was treated for significant
tenosynovitis involving both the forearm and the hand. He attempts to relate
these conditions to the patient’s work injury.
“I have reviewed the medical records. The accepted condition is that of a
cellulitis and abscess of the right thumb and middle finger. This clearly does not
relate to tenosynovitis of the forearm and hand. The other accepted condition is
right carpal tunnel syndrome which was treated surgically. This also does not
relate to the development of tenosynovitis involving the forearm and hand. There
is nothing in the medical record which would support these conditions as being
related to this patient’s injuries at work or the accepted conditions. In my opinion
the surgical removal of the lesion from the right wrist on December 17, 2004 does
not relate to this individual’s employment injuries.”
In a decision dated June 7, 2007, the Office denied authorization for the removal
wrist/forearm procedure.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty the services,
appliances and supplies prescribed or recommended by a qualified physician that the Secretary
of Labor considers likely to cure, give relief, reduce the degree or the period of any disability or
aid in lessening the amount of any monthly compensation.3 The Office must therefore exercise
discretion in determining whether the particular service, appliance or supply is likely to effect the
purposes specified in the Act.4 The only limitation on the Office’s authority is that of
reasonableness.5
ANALYSIS
When the Office received a request for authorization for a “remove wrist/forearm lesion”
procedure, it asked appellant to submit a comprehensive medical report from her treating
physician with diagnostic results and an explanation of how this procedure was related to her
accepted work injury on June 25, 2004. Appellant did not submit such a report. The Office
received a November 14, 2006 report from Dr. Stuart, the attending hand surgeon, but this threesentence report was not comprehensive and offered no explanation of how the procedure or the
wrist lesion was related to appellant’s accepted work injury. Dr. Stuart simply asserted that it
was related. Medical conclusions unsupported by rationale are of little probative or evidentiary
3

5 U.S.C. § 8103(a).

4

See Marjorie S. Geer, 39 ECAB 1099 (1988) (the Office has broad discretionary authority in the administration of
the Act and must exercise that discretion to achieve the objectives of section 8103).
5

Daniel J. Perea, 42 ECAB 214 (1990). See generally Federal (FECA) Procedure Manual, Part 2 -- Claims,
Developing and Evaluating Medical Evidence, Chapter 2.810.10 (April 1993) (obtaining second opinions for
surgery).

3

value.6 Dr. Stuart’s November 14, 2006 report does not establish that the lesion removal
procedure was causally related to appellant’s work injury. The April 6, 2007 opinion of the
Office medical adviser reported that carpal tunnel syndrome does not relate to the development
of tenosynovitis involving the forearm and hand. The medical opinion evidence does not
establish that the procedure in question was necessary for appellant’s accepted work injury. The
Board finds that the Office did not abuse its discretion in denying authorization for the
procedure. The Board will affirm the Office’s June 7, 2007 decision.
On appeal, appellant argues that the Office has paid nothing for the December 17, 2004
surgery and that the lesion removal issue has clouded what she is entitled to. Authorization by
the Office for medical examination or treatment constitutes a contractual agreement to pay for
the services regardless of whether a compensable injury or condition exists.7 The record
establishes that the Office authorized the right carpal tunnel release on December 17, 2004.
CONCLUSION
The Board finds that the Office properly denied authorization for a lesion removal
procedure.
ORDER
IT IS HEREBY ORDERED THAT the June 7, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Ceferino L. Gonzales, 32 ECAB 1591 (1981); George Randolph Taylor, 6 ECAB 968 (1954).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter
3.300.2.b (September 1996).

4

